99 F.3d 402
NOTICE: THIS SUMMARY ORDER MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY, BUT MAY BE CALLED TO THE ATTENTION OF THE COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.  SEE SECOND CIRCUIT RULE 0.23.Mario INTRONA, D.C., and Chiro Med Health Services,Plaintiffs-Appellants,v.ALLSTATE INSURANCE COMPANY, Defendant-Appellee.
No. 95-7466.
United States Court of Appeals, Second Circuit.
Dec. 20, 1995.

APPEARING FOR APPELLANTS:  Paschal A. Corbo, Staten Island, N.Y.
APPEARING FOR APPELLEE:  Kevin J. Burke, Cahill Gordon & Reindel, New York, N.Y.
E.D.N.Y.
AFFIRMED.
Before JON O. NEWMAN, Chief Judge, and JAMES L. OAKES and JOSE A. CABRANES, Circuit Judges.


1
This cause came on to be heard on the transcript of record from the United States District Court for the Eastern District of New York and was argued by counsel.


2
ON CONSIDERATION WHEREOF, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the judgment of the District Court is hereby AFFIRMED.


3
Upon consideration of the briefs and oral arguments, we affirm for the reasons set forth in the thorough Memorandum-Decision and Order of Judge R. Bartels.